Citation Nr: 1038953	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for eye disability.

3.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for lumbar spine 
disability.  


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in June 2010 for further development.  

In a July 2010 communication, the Veteran appears to have raised 
a claim of service connection for shoulder disability.  This 
matter is hereby referred to the RO for appropriate action. 

The headache issue and the bilateral knees issue are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further action 
is required on the appellant's part.


FINDINGS OF FACT

1.  The Veteran's bilateral pterygia is causally related to his 
active duty service.  

2.  Eye disability (other than bilateral pterygia) is not 
causally related to the Veteran's active duty service. 

3.  By rating decision in January 2002, the RO denied the 
Veteran's application to reopen a claim for service connection 
for a lumbosacral strain; the Veteran did not file a notice of 
disagreement.

4.  Evidence received since the January 2002 rating decision, by 
itself or in conjunction with the evidence previously assembled, 
does not raise a reasonable possibility of substantiating the 
claim for a lumbar spine disability.  




CONCLUSIONS OF LAW

1.  The Veteran's bilateral pterygia was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Eye disability (other than bilateral pterygia) was not 
incurred in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The January 2002 rating decision that denied the Veteran's 
application to reopen a claim for service connection for 
lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002).  

4.  Evidence received since the January 2002 rating decision is 
not new and material; accordingly, the claim for service 
connection for lumbar spine disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated July 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants. 
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In the present case, the Board observes that (pursuant to the May 
2009 Board Remand) the RO furnished the appellant with an 
adequate notice letter in June 2010.  It set forth the criteria 
for entitlement to the benefit sought by the appellant, and 
included discussion of new and material evidence so as to comply 
with the Kent requirements.  The Board believes that the June 
2010 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained available service treatment records, and the 
record reflects several attempts over the years to locate any 
additional service records.  The RO has also assisted the 
appellant in obtaining evidence, afforded the Veteran a physical 
examination in October 2009.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  With regard to the eye disability issue 
and the issue of new and material evidence to reopen the lumbar 
spine disability claim, no additional action is necessary to 
assist the Veteran.  

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Eye Disability

Service treatment records include an April 1976 optometric 
examination.  Though the handwritten treatment report is 
difficult to read, it appears that the Veteran complained of 
blurred nearsighted vision with occasional diplopia.    

Pursuant to the May 2009 Board Remand, the Veteran underwent a VA 
examination in October 2009.  The examiner reviewed the claims 
file in conjunction with the examination.  The Veteran reported a 
history of poor vision in 1975-1976 when he was stationed in 
Germany.  He reported that he was examined and got eyeglasses 
that improved his vision but caused headaches.  He reported that 
he was prescribed bifocals at his most recent eye examination was 
in 2005; but that he still gets headaches when he wears the 
glasses.  The Veteran denied any known eye diseases, eye surgery, 
eye injury, or eye infection.  After a thorough examination, the 
examiner diagnosed the Veteran with refractive error; mild nasal 
pterygium bilaterally; mild senile cataract bilaterally; and 
lattice retinal degeneration, left eye.  No diplopia was noted.  
The examiner opined that the senile cataract is a normal, age 
related finding.  He opined that the lattice retinal 
degeneration, left eye, is a congenital condition.  As such, the 
preponderance of the evidence is against a finding that these 
disabilities are related to service.

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part 
VI, Subchapter II, para. 11.07.

The Board notes, however, that the examiner commented that mild 
nasal pterygium is related to outdoor exposure (exposure to 
UV/sunshine, wind, dust, noxious stimuli) and heredity.  He then 
opined that "it is at least as likely as not (a 50 percent or 
more likelihood) that that [sic] the Veteran's bilateral pterygia 
are causally linked to his service."  Resolving all doubt in the 
Veteran's favor, the Board therefore finds that service 
connection for bilateral pterygia is warranted.  However, the 
preponderance of the evidence is against service connection for 
any eye disability other than the bilateral pterygia. 

Lumbar Spine Disability

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a statement of the case.  38 C.F.R. § 19.26.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156(a) (2009) provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.	

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The Veteran's service connection claim for a lumbosacral strain 
was denied in March 1996.  The Veteran failed to file a notice of 
disagreement.  Consequently, the decision became final.  The 
Veteran attempted to reopen his claim; but the claim was denied 
again in January 2002.  The Veteran once again failed to file a 
timely notice of disagreement.  Consequently, the January 2002 
decision also became final.  

The evidence on record at the time of the January 2002 denial 
included service treatment records, outpatient treatment records 
from the Lyndon B. Johnson Tropical Medical Center, and a 
December 1995 VA examination report.  There were no findings in 
the service treatment records attributed to a low back 
disability.  The first evidence of treatment was a September 1986 
treatment report from the Lyndon B. Johnson Tropical Medical 
Center.  X-rays revealed spondylolisthesis L5 on S1 with 
narrowing of the L5-S1 disk space.  The December 1995 VA examiner 
diagnosed a chronic lumbosacral strain.  The claim was denied 
because there was no competent medical evidence that the 
disability began in service or was caused or aggravated by 
service.  
  
Evidence submitted since the January 2002 rating decision 
includes additional treatment reports from the Lyndon B. Johnson 
Tropical Medical Center; treatment reports from the VA hospital 
in Long Beach; treatment reports from VA Community Based 
Outpatient Clinic, Pago Pago, American Samoa; and a report from 
Dr. I.S. dated January 2007.  The new evidence simply reflects 
that the Veteran suffers from chronic back pain syndrome.  It 
does not address the basis for the prior denial in that the new 
evidence fails to show that the Veteran suffered a back 
disability while in service.  Inasmuch as there remains no 
medical evidence of an in service back injury, the new evidence 
does not raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board must find that no new and material 
evidence has been received with which to reopen the Veteran's 
claim of service connection for lumbar spine disability.  


ORDER

Entitlement to service connection for bilateral pterygia is 
warranted.  To this extent, the appeal is granted. 

Entitlement to service connection for disability of the eye other 
than bilateral pterygia is not warranted.  New and material 
evidence has not been received to reopen the Veteran's claim for 
service connection for lumbar spine disability.  To this extent, 
the appeal is denied.




REMAND

Headache Disability

The service treatment records reflect that the Veteran complained 
of headaches in September 1974 and again in January-February 
1976.  The headaches were accompanied by sinus complaints.  He 
was diagnosed with an upper respiratory infection in September 
1974.  The Board notes that the Veteran filed a claim of service 
connection for sinusitis in January 1977, within a year of 
discharge from service.  He was afforded a VA examination in 
March 1977 which resulted in a diagnosis of chronic 
parasinusitis.  It appears that the claim was denied by rating 
decision in August 1977 for failure to furnish evidence.  It 
appears that no service treatment records documenting treatment 
for sinusitis were available at that time.  However, the Board 
notes that complaints recorded at the time of the March 1977 VA 
examination included almost daily headaches for two years.  The 
Board also notes that additional service treatment records were 
apparently received around 2006, which records do document 
complaints of headaches and sinus problems during service.  

Pursuant to the Board Remand, the Veteran underwent a VA 
examination in October 2009.  The examiner reviewed the claims 
file in conjunction with the examination.  She acknowledged that 
the service treatment records reflected complaints of headaches 
in September 1974 and July (should be January) 1976.  The 
headaches are located in the occipital area and to the right 
occipital location.  After a thorough examination, the examiner 
could only resort to mere speculation regarding whether the 
Veteran's current headaches are the same as those experienced 
during service. 

"An examiner's conclusion that a diagnosis or etiology opinion 
is not possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion . . . however, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in the 
Board's review of the evidence."  Jones v. Shinseki, 23 Vet.App. 
382, 390 (2010).  The Board is unable to conclude that the 
examiner's conclusion is supported by a rationale.  Further 
examination is necessary.  

As noted in the introduction, the Veteran has also advanced a 
claim/request to reopen a claim of service connection for 
sinusitis disability.  It may be medically significant that some 
of the headache complaints noted during service appear to have 
been associated with sinus complaints as well. 

Moreover, in a July 2010 statement, the Veteran also referred to 
his sinusitis.  This appears to be either a claim of service 
connection for sinusitis or a request to reopen a claim of 
service connection for sinusitis.  At any rate, the Board 
believes that any sinusitis issue is intertwined with the 
headache issue in view of service treatment records and post-
service medical records which appear to refer to these two 
problems in association with each other.  As such, the sinusitis 
issue must be first adjudicated by the RO before the Board may 
properly proceed with appellate review of the headache issue. 

Bilateral Knee Disability

The Veteran's service treatment records reflect that in July 
1974, he complained of pain in his knees following a fall.  There 
was no diagnosis made; and there is no indication that there was 
any follow-up treatment or continued pain.  

Pursuant to the May 2009 Board Remand, the Veteran was scheduled 
for an October 2009 VA examination.  The examiner reviewed the 
claims file in conjunction with the examination.  The examiner 
acknowledged that the Veteran complained of knee pain in July 
1974.  The examiner also noted that the Veteran never had any 
surgeries, arthroscopies, or permanent profiles for the knees.  
The examiner noted that she could only resort to mere speculation 
regarding whether the current knee disability is related to the 
single complaint of knee pain over 30 years ago, especially 
considering that the Veteran has had years of other employment 
since service.  It is also arguable that this opinion is 
inadequate in light of the judicial holding in Jones v. Shinseki, 
23 Vet.App. 382, 390 (2010).  Therefore, remedial action is 
necessary before the Board may proceed with appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
etiology of his headaches.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current headache 
disability is causally related to 
complaints and symptoms documented in 
service treatment records.  The examiner 
should also comment on the association, if 
any, between any headache complaints and 
sinusitis.  A detailed rationale should be 
furnished. 

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
etiology of his claimed bilateral knee 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection with 
the examination.  The examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current knee 
disability is causally related to 
complaints and symptoms documented in 
service treatment records.  A detailed 
rationale should be furnished. 

3.  The RO should comply with VCAA notice 
and assistance duties with regard to the 
sinusitis issue.  The RO should then 
adjudicate the issue.  The Veteran should 
be furnished notice of the determination 
and appellate rights and procedures, 
including the need to file a timely notice 
of disagreement if he wishes to initiate an 
appeal from that determination. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the headache disability and 
bilateral knee disability claims can be 
granted.  The Veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


